  Case 3:18-cv-00428-DMS-MDD Document 460 Filed 09/06/19 PageID.8072 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3 MS. L, et al,                                  Case No. 18-cv-428 DMS MDD
 4                    Petitioners-Plaintiffs,
 5        vs.                                     ORDER GRANTING JOINT MOTION
                                                  TO EXTEND BRIEFING SCHEDULE
 6 U.S. IMMIGRATION AND CUSTOMS                   FOR PLAINTIFFS’ MOTION TO
   ENFORCEMENT, et al,                            ENFORCE PRELIMINARY
 7                                                INJUNCTION (ECF No. 439)
               Respondents-Defendants.
 8
 9
10        Before the Court is the parties’ Joint Motion to Extend Briefing Schedule for
11 Plaintiffs’ Motion to Enforce Preliminary Injunction. IT IS HEREBY ORDERED that that
12 the briefing deadline for this motion should be extended as follows:
13              • 4:00pm (PT), September 10, 2019 – Defendants’ opposition brief due
14              • 4:00pm (PT), September 18, 2019 – Plaintiffs’ reply brief due
15              • September 20, 2019 – oral argument and joint status conference
16   Dated: September 6, 2019
17
18
19
20
21
22
23
24
25
26
27
28


30
